

116 S1826 IS: Deter Obnoxious, Nefarious, and Outrageous Telephone Calls Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1826IN THE SENATE OF THE UNITED STATESJune 13, 2019Ms. Cortez Masto (for herself, Mr. Schumer, Ms. Hassan, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo modify the penalties for violations of the Telephone Consumer Protection Act of 1993.
	
 1.Short titleThis Act may be cited as the Deter Obnoxious, Nefarious, and Outrageous Telephone Calls Act of 2019 or the DO NOT Call Act. 2.Penalties for violations of the Telephone Consumer Protection Act of 1993 (a)Criminal penalties (1)In generalSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended by adding at the end the following:
					
						(i)Criminal penalties
 (1)In generalExcept as provided in paragraph (2), any person who willfully and knowingly violates this section shall be imprisoned for not more than 1 year, fined under title 18, United States Code, or both.
 (2)Aggravated offenseAny person who willfully and knowingly violates this section shall be imprisoned for not more than 3 years, fined under title 18, United States Code, or both if—
 (A)the person has previously been convicted under this subsection; (B)the offense involved initiating more than—
 (i)100,000 calls in a 24-hour period; (ii)1,000,000 calls in a 30-day period; or
 (iii)10,000,000 calls in a 1-year period; (C)the person committed the offense with the intent to use the calls in furtherance of a felony or conspiracy to commit a felony; or
 (D)the offense caused loss to 1 or more persons aggregating $5,000 or more in value during any 1-year period.
 (3)DefinitionsFor purposes of this subsection— (A)the term call includes a message or other communication; and
 (B)the term initiate, with respect to a call, includes the act of sending, making, or transmitting a call, message, or other communication, as applicable..
 (2)Technical and conforming amendmentSection 227(e)(5)(B) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)(B)) is amended, in the second sentence, by striking section 501 and inserting subsection (i).
 (b)Increased penalties for provision of inaccurate caller identification informationSection 227(e)(5) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)) is amended— (1)in subparagraph (A)(i), by striking $10,000 and inserting $20,000; and
 (2)in subparagraph (B), in the first sentence, by striking $10,000 and inserting $20,000.